IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAYLIN PITTMAN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1252

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 1, 2015.

An appeal from an order of the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

Jaylin Pittman, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and ROWE, JJ., CONCUR.